InsiiBY, J.
The Court very properly sustained Mrs. Child’s claim for three thousand one hundred and ninety dollars as a privilege claim, only inferior to those specially mentioned in the decree of the lower Court.
The reduction of the fee to the counsel for the succession, to two hundred dollars, was correctly made, on account of the limited means of the succession. See Succession of Jean Mayer, 12 Rob. 413; Stein v. Bouman’s Curator, 9 La. 284.
The claims of E. F. Virgin, for taxes of 1857, 1859, insurance, counsel’s fees, costs of protest, and fees in his suit against the property, were properly disallowed as privilege claims. By paying them he was not subrogated to all the rights of the original creditors. In his hands they are merely ordinary claims. See Arts. 2156, 2157 C. C.; Harrison v. Bisland, 5 Rob. 209; Nicholls v. His Creditors, 9 R. 406.
The mortgage given to secure the note of fourteen hundred dollars, claimed by E. T. Virgin, was extinguished by payment of the note made by Mm to the holders of it; and even the debt, if it had any vitality, after payment made by him, was extinguished by prescription. The notice of se-zure and sale, served on Mrs, Virgin, within the period or term of pra*45seription, did not interrupt it against the succession, as Mi'S. Virgin only became administratrix after prescription' was complete; E. E. Virgin’s claim, therefore, was properly disallowed.
The claim of Mrs. Virgin, under the homestead law, was properly allowed, subject to the deductions made by the Court, and which.reduced it.to three hundred dollars. We think the settlement made of her claim was a fair and legal one.
It is therefore ordered, adjudged and decreed,; that the demand and oppositions of Mrs. Child to these several items in the administratrix’s account be sustained, and that the judgment of the lower Court be affirmed, the costs of appeal to be paid by the succession.